—In an action to recover damages for the violation of a restrictive covenant and to enforce the restrictive covenant, the defendant Gabrielle Balestrieri appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered September 9, 1999, as granted that branch of the plaintiffs motion which was for a preliminary injunction enjoining her, inter alia, from engaging, in any capacity, in the business and trade being conducted at 520 Mamaroneck Avenue in White Plains.
Ordered that the order is affirmed insofar as appealed from, with costs.
*428Contrary to the appellant’s contention, the Supreme Court properly granted the plaintiff’s application for a preliminary injunction against her. The plaintiff established the likelihood of success on the merits, irreparable harm absent the granting of the injunction, and that the balance of the equities was in the plaintiffs favor (see, Aetna Ins. Co. v Capasso, 75 NY2d 860; Merrell Benco Agency v Safrin, 231 AD2d 614; Conlon v Concord Pools, 170 AD2d 754). Friedmann, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.